DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17041318 received on 9/24/2020. Claims 3-5, 10-12 and 15 are amended. Claims 1-2, 6-9, 13-14 are left in original form. Claims 1-15 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broussard (US 20070126578 A1).
Regarding claim 1, Broussard discloses (Fig. 4) a method for slap-and-ship RFID labeling comprising: 
a writing device 418 that writes write information into an electronic tag (¶123 - The encoding device then creates an RFID tag 422); and
an information acquisition section 450 (¶115-¶117: automatic scanning component) that acquires write information related to an object associated with the electronic tag (¶111),
wherein the write information acquired by the information acquisition section is written into the electronic tag using the writing device (¶111, ¶123, ¶125-¶126).  
Regarding claim 2, Broussard discloses the apparatus of claim 1 above and further discloses wherein the write information includes at least one of a part or all of primary information acquired from the object (¶115-¶117) and secondary information acquired based on the acquired primary information (¶111).
Regarding claim 3, Broussard discloses the apparatus of claim 1 above and further discloses wherein a tag supply section that successively supplies electronic tags to the writing device (¶124 - applies RFID tags; ¶124 - separate devices; Fig, 4; a plurality of tags are depicted in Fig. 4 and are disclosed that a plurality of tags applied, thus a supply of tags is inherent).
Regarding claim 4, Broussard discloses the apparatus of claim 1 above and further discloses wherein a tag supply section that successively supplies electronic tags (¶124 - applies RFID tags; ¶124 - separate devices; Fig, 4; a plurality of tags are depicted in Fig. 4 and are disclosed that a plurality of tags applied, thus a supply of tags is inherent); and a tag attachment section that attaches the electronic tag supplied from the tag supply section to the object, wherein the writing device writes the write information into the electronic tag attached to the object (¶124 - encode/print-and-apply
Regarding claim 5, Broussard discloses the apparatus of claim 1 above and further discloses wherein an electronic tag supply section is not provided, and the write information acquired by the information acquisition section is written into the electronic tag attached to the object using the writing device (¶124 - the RFID tag 422 is encoded and applied by the same device).
Regarding claim 6, Broussard discloses: 
a step of acquiring write information (¶115-¶117: automatic scanning component) related to an object associated with an electronic tag (¶111); and 
a step of writing the acquired write information into a corresponding electronic tag (¶111, ¶123, ¶125-¶126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7--8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of McAllister (US 20100283584 A1).
Regarding claim 7, Broussard discloses the apparatus of claim 2 above and further discloses a tag supply section that successively supplies electronic tags (¶124 - applies RFID tags; ¶124 - separate devices; Fig, 4; a plurality of tags are depicted in Fig. 4 and are disclosed that a plurality of tags applied, thus a supply of tags is inherent) having adhesion sections (¶5); and an attachment section that attaches an electronic tag supplied from the tag supply section to an object to be attached (¶124), wherein the writing device writes write information related to the object into an electronic tag in a process until attachment to the object (¶124), the information acquisition section includes an individual information sensor that detects individual information of the object (¶115-¶117), and write information including at least one of a part or all of the individual information detected by the individual information sensor and related information acquired based on the detected individual information is written into the electronic tag to be attached to the object subjected to detection of the individual information by the writing device (¶111, ¶115-¶117).
Broussard does not explicitly disclose the adhesion sections are pressure sensitive.
McAllister teaches (Fig. 1) systems, methods, and devices for commissioning wireless sensors comprising: Because RFID transponders are designed to adhere to a container, one face of an external layer includes a pressure-sensitive adhesive (¶139).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the adhesive of Broussard as a pressure sensitive adhesive of McAllister in order to use a known technique to improve similar devices in the same way.
Regarding claim 8, Broussard modified by McAllister teaches the apparatus of claim 7 above and further teaches a conveyor 414 for conveying the object (Broussard: ¶116), wherein the attachment section includes a robot that receives the electronic tag supplied from the tag supply section (Broussard: ¶124 - applies RFID tags; ¶124 - separate devices; Fig, 4; a plurality of tags are depicted in Fig. 4 and are disclosed that a plurality of tags applied, thus a supply of tags is inherent) and attaches the electronic Broussard: ¶124), the individual information sensor is provided on an upstream side of an attachable range of the robot in the conveyor (Broussard: ¶117), and after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought close to the writing device to perform writing, and then attached to the object (Broussard: ¶124).  
  Regarding claim 13, Broussard discloses the apparatus of claim 2 above and further discloses a tag supply section that successively supplies electronic tags (¶124 - applies RFID tags; ¶124 - separate devices; Fig, 4; a plurality of tags are depicted in Fig. 4 and are disclosed that a plurality of tags applied, thus a supply of tags is inherent) having adhesion sections (¶5); a conveyor 414 that conveys an object (¶116) to which the electronic tag is attached (¶124); and a robot that receives the electronic tag supplied from tag supply section and attaches the electronic tag to the object conveyed on the conveyor, wherein the writing device writes write information related to the object into an electronic tag in a process until attachment to the object (¶124), and the information acquisition section reads write information related to the object conveyed on the conveyor (¶115-¶117) from a storage section in which identification information of the object and write information related to the object are stored in association with each other (¶111, ¶118).  
Broussard does not explicitly disclose the adhesion sections are pressure sensitive.
McAllister teaches (Fig. 1) systems, methods, and devices for commissioning wireless sensors comprising: Because RFID transponders are designed to adhere to a container, one face of an external layer includes a pressure-sensitive adhesive (¶139).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the adhesive of Broussard as a pressure sensitive adhesive of McAllister in order to use a known technique to improve similar devices in the same way.
Regarding claim 14, Broussard modified by McAllister teaches the apparatus of claim 13 above and further teaches an individual information sensor provided on an upstream side of an attachable range of the robot in the conveyor to optically read identification information displayed on an appearance of the object conveyed on the conveyor, wherein when the identification information is read by the individual information sensor (Broussard: ¶117), write information corresponding to the identification information is read from the storage section (Broussard: ¶111, ¶118) and written into an electronic tag in a process until attachment to the object by the writing device (Broussard: ¶124).  
Regarding claim 15, Broussard modified by McAllister teaches the apparatus of claim 13 above and further teaches wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought close to the writing device to perform writing, and then attached to the object (Broussard: ¶124).
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broussard modified by McAllister in view of Wojdyla et al. (US 20160263623 A1).
Regarding claim 9, Broussard modified by McAllister teaches the apparatus of claim 8 above but does not explicitly teach a passage sensor that detects passage of the object on an upstream side of the individual information sensor in the conveyor, wherein when the individual information is not detected by the individual information sensor until a predetermined time elapses after detecting passage of the object by the passage sensor, at least the conveyor is stopped.
Wojdyla teaches (Fig. 1) methods and systems for parcel one pass labeling and sorting for presort qualification comprising: Three independently controlled conveyors 217 are used to create the gap between parcels that will be needed in order to print the required labels 500, 550. The gap may be controlled by varying the conveyor speed as well as the start and stop times of the gap conveyors 217 (¶47). A barcode reader 225 may be located at the exit of the edge justifier 218 and may be mounted below the conveyor to read the parcel ID code 212 to identify the parcel type (¶47). The parcels 210 and ¶64).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the package conveyance system of Broussard modified by McAllister with the object passage sensor as taught by Wodjyla in order to ensure sufficient spacing between each package through start and stopping of gap conveyors (Wojdyla: ¶20, ¶47).
Regarding claim 11, Broussard modified by McAllister teaches the apparatus of claim 8 above but does not explicitly teach wherein prior to detecting the individual information of the object by the individual information sensor, the robot is caused to receive the electronic tag from the tag supply section, and the electronic tag is caused to stand by at a writable position by the writing device, and after the individual information of the object is detected by the individual information sensor, writing by the writing device is performed.
Wojdyla teaches (Fig. 1) methods and systems for parcel one pass labeling and sorting for presort qualification comprising: Three independently controlled conveyors 217 are used to create the gap between parcels that will be needed in order to print the required labels 500, 550. The gap may be controlled by varying the conveyor speed as well as the start and stop times of the gap conveyors 217 (¶47). A barcode reader 225 may be located at the exit of the edge justifier 218 and may be mounted below the conveyor to read the parcel ID code 212 to identify the parcel type (¶47). The parcels 210 and 211 advance past the parcel detect sensor 206 and onto the first of the gap control conveyors 217. Parcel tracking may be initiated with the sensor 206 detection and may continue, using other photo sensors distributed along the conveyor path as well as known conveyor speeds, until the parcel 210 or 211 is sorted into the appropriate sort bin 238 (¶64
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the package conveyance system of Broussard modified by McAllister with the object passage sensor as taught by Wodjyla by also applying start and stop procedures according to sensors for the tag writer in order to ensure sufficient spacing between each package through start and stopping of gap conveyors (Wojdyla: ¶20, ¶47).
Regarding claim 12, Broussard modified by McAllister teaches the apparatus of claim 7 above and further teaches  a first conveyor 414 that conveys the object (Broussard: ¶116).
Broussard modified by McAllister does not explicitly teach a second conveyor connected to a downstream side of the first conveyor with a gap therebetween to receive and convey the object sent out from the first conveyor, wherein the attachment section has a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the second conveyor, and the individual information sensor includes a lower sensor that detects the individual information of the object from below the object through the gap between the first conveyor and the second conveyor, and an upper sensor that detects the individual information of the object from above the object on an upstream side of an attachable range of the robot.  
Wojdyla teaches (Fig. 1) methods and systems for parcel one pass labeling and sorting for presort qualification comprising: Three independently controlled conveyors 217 are used to create the gap between parcels that will be needed in order to print the required labels 500, 550. The gap may be controlled by varying the conveyor speed as well as the start and stop times of the gap conveyors 217 (¶47). A barcode reader 225 may be located at the exit of the edge justifier 218 and may be mounted below the conveyor to read the parcel ID code 212 to identify the parcel type (¶47). The parcels 210 and 211 advance past the parcel detect sensor 206 and onto the first of the gap control conveyors 217. Parcel tracking may be initiated with the sensor 206 detection and may continue, using other photo ¶64).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the package conveyance system of Broussard modified by McAllister with the object passage sensor as taught by Wodjyla by also applying start and stop procedures according to sensors for the tag writer in order to ensure sufficient spacing between each package through start and stopping of gap conveyors (Wojdyla: ¶20, ¶47).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not the specific arrangement of a temporary attachment section and when the designated attachment position is not read until the object passes through the attachable range of the robot after the individual information is detected by the individual information sensor, the electronic tag received by the robot is attached to the temporary attachment section, and an object to which the electronic tag has been scheduled to be attached is discharged from the conveyor without attaching the electronic tag, including ALL the limitations of claims 1-2, 7-8, and an image pickup device that picks up an image of the object conveyed on the conveyor on an upstream side of an attachable range of the robot in the conveyor, wherein the individual information sensor is provided on an upstream side of the image pickup device in the conveyor, the electronic tag writing system further comprises a storage section in which image information of the object and a designated attachment position on the object are stored in association with each other, imaging information obtained by the image pickup device is compared with the image information of the object stored in the storage section by image recognition, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TOAN C LY/               Primary Examiner, Art Unit 2887